Case 1:18-cv-00493-DKW-RT Document 76 Filed 11/27/19 Page 1 of 1                 PageID #: 591

                                      MINUTES



  CASE NUMBER:            CV 18-00493DKW-RT
  CASE NAME:              Patricia Grossman vs. Hawaii Government Employees
                          Association/AFSCME Local 152, et al.
  ATTYS FOR PLA:          Brian K. Kelsey (by Telephone)
                          Reilly Stephens (by Telephone)
  ATTYS FOR DEFT:         Scott Alan Kronland (by Telephone)
                          Derek T. Mayeshiro (by Telephone)
                          Richard H. Thomason (by Telephone)
  INTERPRETER:


       JUDGE:       Rom Trader                   REPORTER:         No Record

       DATE:        11/27/2019                   TIME:             9:03 - 9:19


 COURT ACTION: EP: Telephone Conference -

  Brian K. Kelsey and Reilly Stephens present for the Plaintiff.
  Scott Alan Kronland present for Defendant Hawaii Government Employees
  Association/AFSCME Local 152.
  Derek T. Mayeshiro present for Defendants David Lassner and the University.
  Richard H. Thomason for Defendant Attorney General.

 Discussion had re: the settlement conference set for 12/12/19 @ 10:00 a.m.
 Counsel to submit confidential settlement conference letters a week before the
 conference. Parties may appear by telephone.

 The Court may reach out to the parties before the settlement conference for an informal
 discussion.

 Submitted by: Toni Fujinaga, Courtroom Manager.
